Lundberg Stratton, J.,
dissenting. Because I favor an interpretation that is reasonable and gives effect to what I believe is the legislative intent of the statute, I must respectfully dissent. I believe that the phrase in R.C. 5747.53 and 5747.63, “the legislative authority of the city, located wholly or partially in the *247county, with the greatest population,” renders the statutes ambiguous. Proof of its ambiguity is the fact that several counties in Ohio, the BTA, and now this court have interpreted the phrase in different ways.
The majority’s strict grammatical analysis of the sentence ignores a more practical, common-sense interpretation that gives meaning to the purpose and intent of the statutes. R.C. 5747.53 and 5747.63 allow a county to approve an alternative method of apportionment of funds. The formula allots votes to certain groups or entities within that county that have an interest in obtaining those funds. These groups would include the county commissioners, township trustees, municipal corporations, and the city having the greatest population in the county, whether that city is located wholly or partially in the county.
A strict grammatical approach, based upon the location of a participial phrase within the sentence, appears to defeat the purpose of the statutes and results in an unreasonable interpretation. The city of Columbus with 701 residents in Fairfield County has more influence over Fairfield County’s apportionment of government funds than does the city of Lancaster, which has 35,342 residents in the county. According to the majority’s interpretation, Columbus meets the statutory description of “the city, located wholly or partially in the county, with the greatest population” because Columbus’s total population of 642,987, although only partially located in Fairfield County, is greater than Lancaster’s total population. I do not believe that the General Assembly intended a city with a minimal population in a county to have a greater voice in the allocation of county funds than the most populous city located in that county.
Other Ohio counties have followed the approach advocated by the city of Lancaster. In Trumbull County, the city of Warren was designated as “the city, located wholly or partially in the county, with the greatest population,” although the city of Youngstown, with a greater total population than Warren, is located partially in Trumbull County but has fewer residents in the county than does the city of Warren. Miami County designated the city of Piqua, although Huber Heights, with a population of only ten in Miami County, has a greater total population than does Piqua. The city of Delaware had a population of 21,155 wholly located in Delaware County in 1992. The city of Columbus was partially located in Delaware County in 1992 but did not have any residents in the county. Delaware County designated the city of Delaware, although Columbus had a greater overall population of 642,987. Clermont and Greene Counties have also followed this interpretation.
It is implausible that the General Assembly intended the result reached by the majority. There is a more reasonable and fair construction that would invite a *248just result and feasible execution of R.C. 5747.53 and 5747.63. Therefore, I respectfully dissent.
Resnick, J., concurs in the foregoing dissenting opinion.